DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is in response to an amendment/response filed on June 14, 2022.
 No Claims have been amended.
No Claims have been cancelled.
No Claims have been added.
Claims 1-28 are currently pending.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed on June 14, 2022, with respect to the rejection(s) of claim(s) 1-6,8-13,15-20, and 22-27 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hunukumbure et al. (US Application 2021/0014021, hereinafter Hunukumbure submitted by the application as an IDS) which discloses receiving downlink control information (DCI) indicating two transmission configuration indication (TCI) states for a PDSCH ([0084]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6,8-13,15-20,22-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Application 2020/0162303, hereinafter Kim) in view of Zhang et al. (US Application 2018/0367277, hereinafter Zhang) and further in view of Hunukumbure et al. (US Application 2021/0014021, hereinafter Hunukumbure).
Regarding claims 1, 8, 15, 22, Kim discloses a method, an apparatus (figs. 21-26) of wireless communication at a user equipment (UE) (2621), comprising: 
a memory (2612,2622); and at least one processor (2611,2621) coupled to the memory and configured to:
determining frequency division multiplexing (FDM) is to be used for the PDSCH, and a phase tracking reference signal (PT-RS) present in the PDSCH ([0428], [0462]- [0464], which recites frequency division multiplexing and PTRS present in the PDSCH as disclosed by the instant application). 
	Kim does not explicitly disclose receiving downlink control information (DCI) indicating two transmission configuration indication (TCI) states for a PDSCH.
	However, Hunukumbure teaches receiving downlink control information (DCI) indicating two transmission configuration indication (TCI) states for a PDSCH ([0084]).
	Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Hunukumbure with the teaching of Kim by using the above features such as receiving downlink control information (DCI) indicating two transmission configuration indication (TCI) states for a PDSCH as taught by Hunukumbure for the purpose of configuring reference signals in a telecommunication network comprising multi-TRPs (Transmission Points) ([0002]).

The combination of Kim and Hunukumbure does not explicitly disclose determining a PT-RS density in a frequency domain based on the two TCJ states and based on determining that FDM is to be used for the PDSCH.  
However, Zhang teaches determining a PT-RS density in a frequency domain based on the two TCJ states and based on determining that FDM is to be used for the PDSCH ([0021], [0034]).
Therefore, it would obvious for one with ordinary skill in the art before the effective filling date of the claimed invention to combine the teaching of Zhang with the teaching of Kim by using the above features such as determining a PT-RS density in a frequency domain based on the two TCJ states and based on determining that FDM is to be used for the PDSCH as taught by Zhang for the purpose of reducing signaling overheads (Abstract).
	Regarding claims 2, 9, 16,23, the combination of Kim and Zhang discloses the method of claim 1, further comprising receiving a configuration for a precoding resource block group (PRG) of two resource blocks (RBs), wherein the PT- RS density is determined further based on the PRG having the two RBs ([0107], [0137]).  
Regarding claims 3, 10,17,24, the combination of Kim and Zhang discloses the method of claim 1, wherein the UE determines that FDM is to be used for the PT-RS based on radio resource control (RRC) signaling or the DCI ([0177]- [0180]).  
Regarding claims 4,11, 18, 25, the combination of Kim and Zhang discloses the method of claim 1, further comprising: determining first resource elements for the PT-RS based on a first set of resource blocks (RBs) for a first TCJ state; and determining second resource elements for the PT-RS based on a second set of RBs for a second TCJ state ([0021], [0034], [0107], [0137], [0177]- [0180]).   
Regarding claims 5, 12,19, 26,the combination of Kim and Zhang discloses the method of claim 4, wherein the first resource elements are determined based on a first RB offset that is based on a first number of allocated RBs for the first set of RBs and the second resource elements are determined based on a second RB offset that is based on a second number of allocated RBs for the second set of RBs([0021], [0034], [0107], [0137], [0177]- [0180]).     
Regarding claims 6,13, 20,27, the combination of Kim and Zhang discloses the method of claim 4, wherein the first resource elements and the second resource elements are determined based on a common resource element offset ([0021], [0034], [0107], [0137], [0177]- [0180]).   

Allowable Subject Matter
Claims 7,14,21,28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art in record fails to anticipate or render obvious the following limitations: determining the PT-RS density in the frequency domain comprises determining a first PT-RS density in the frequency domain that is based on a first number of allocated RBs for the first set of RBs and determining a second PT-RS density in the frequency domain that is based on a second number of allocated RBs for the second set of RBs, wherein the first resource elements are determined using the first PT-RS density and the second resource elements are determined using the second PT-RS density, and wherein the UE uses a common set of thresholds to determine the first PT-RS density and the second PT-RS density
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 25, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DADY CHERY whose telephone number is (571)270-1207. The examiner can normally be reached M to T, 8 am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DADY CHERY/Primary Examiner, Art Unit 2461